Citation Nr: 1024382	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of venereal disease (VD) to include erectile dysfunction 
(ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Army 
from January 1953 to December 1954.

This matter is before the Board of Veterans' Appeals (BVA) on 
appeal of a April 26, 2006 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The RO granted a petition to reopen a final 
disallowed claim of entitlement to service connection for 
venereal disease with erectile dysfunction but denied service 
connection on the merits.  

The Veteran filed a request for a hearing on VA Form 9 
"Substantive Appeal," however, in April 2010 the 
representative withdrew the request for a hearing with the 
Veteran's concurrence.  38 C.F.R. § 20.702(e) (2009).

This decision below is confined to the matter of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for residuals of a venereal 
disease - specifically erectile dysfunction or impotence.  
The Board notes, however, that a May 2005 VA Medical Center 
(VAMC) records present a new diagnosis, that of urethral 
stricture.   The Veteran appears to also be claiming that 
this condition is due to inservice venereal disease.  The 
claim for service connection for urethral stricture has not 
been addressed by the agency of original jurisdiction (AOJ).  
As such, it is not before the Board at this time.  The issue 
of entitlement to service connection for urethral stricture, 
to include as secondary to inservice venereal disease is 
referred to the AOJ for action deemed appropriate.    




FINDINGS OF FACT

1.	In June 2004, the Board denied the Veteran's claim for 
entitlement to service connection for residuals of 
venereal disease relating to impotence.  The Veteran was 
notified of that decision and of his right to appeal but 
did not file a timely appeal.

2.	The evidence received since the last, final disallowance 
of the Veteran's claim of entitlement to service 
connection for residuals of venereal disease with ED 
though new, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.	The June 2004 Board decision that denied service 
connection for venereal disease with impotence became 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1104 (2008). 

2.	New and material evidence has not been received to reopen 
a claim for entitlement to service connection for 
residuals of venereal disease relating to impotence.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  During the pendency of this 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen a previously denied claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to service connection.  

Here, the RO sent correspondence in January 2006 that 
provided the reason for the previous denial and the 
requirements of new and material evidence.  The RO provided 
correspondence in March 2006 relating to effective date and 
disability rating.  These documents discussed the particular 
legal requirements applicable to the claim, and the evidence 
necessary to substantiate the claim.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.
In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The statement of the 
case provided in February 2004 informed the Veteran that the 
National Personnel Records Center indicated the Veteran's 
service treatment records were destroyed in a fire at the 
military records repository, except for a discharge physical 
examination.  The RO was unsuccessful in obtaining records 
from the Office of the Surgeon General, or any reports from 
sick call or morning reports, even after supplying the 
Veteran's unit and service information.  The appellant has 
not referred to any additional, unobtained, relevant 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

New and Material Evidence

The Veteran asserts that he has impotence or erectile 
dysfunction (ED) as a residual of venereal disease during 
service.   In June 2004, the Board denied service connection 
for venereal disease with impotence, based essentially on the 
lack of a current diagnosis of any venereal disease, and the 
lack of any medical evidence linking impotence to any aspect 
of service.  The Veteran was notified of the decision.  
Reconsideration has not been requested or granted.  The June 
2004 decision is final.  38 U.S.C.A. § 7104.  

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156 
defines "new and material evidence."  Under this 
regulation, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board denied the claim for entitlement to service 
connection for venereal disease with ED due to a lack of a 
current diagnosis of VD and the lack of any medical nexus or 
competent medical opinion that the Veteran's ED was related 
to a disease or injury he incurred in service.  The pertinent 
evidence considered by the Board in reaching its decision in 
June 2004 is summarized as follows. 

The Veteran contends he has a current genitourinary 
disability, including ED, related to an episode of gonorrhea 
while stationed in Japan in 1953.  Upon discharge from 
service in December 1954, the Veteran's military medical 
examination indicates his genitourinary system was normal.  A 
March 1979 VA medical examination was also negative for any 
indication of a genitourinary disability.  A November 1979 VA 
medical examination was negative for a genitourinary 
disability.  The first mention of VD is in a January 1982 
record from Mercy Hospital.  The treatment notes indicate the 
Veteran reported a history of gonorrhea treated with 
penicillin in 1953 while he was in Japan.  Upon physical 
examination in February 1982, his genitourinary system was 
noted as "WNL" [within normal limits].  An August 1983 VA 
medical examination was again negative for any indication of 
a genitourinary disability.  In February 2000, a treatment 
note indicated the Veteran's ED was probably secondary to his 
hypertension and mild benign prostatic hypertrophy (BPH).  
The Veteran was referred to an impotency clinic.  This was 
the evidence of record at the last, final disallowance of the 
claim.

As noted above, the Board denied the Veteran's claim for 
entitlement to service connection for VD with impotence 
because the Veteran did not have a current diagnosis of VD 
and because his ED was not shown by any medical evidence to 
be causally related to any aspect of his military service.  
The Board acknowledged the Veteran's report of gonorrhea in 
service, but concluded that the condition was successfully 
treated and resolved.  The Board noted findings in the 
December 1954 separation examination showing no chronic 
disease and the genitourinary system to be normal.  
Additionally, the Board noted that a VA record from a 
February 2000 treatment note attributed the Veteran's ED to 
his hypertension and benign prostatic hypertrophy.  

The Veteran sought to reopen the claim in November 2005.  On 
April 26, 2006, the Baltimore RO found the medical records 
received on March 23, 2006 to be new and material evidence, 
reopened the claim, and denied the claim on the merits.  The 
Veteran appeals this decision.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  The proper reading of 38 
U.S.C. § 7104(b) and the test there under is that claims 
based upon distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims.  

The record shows symptoms and diagnosis of an additional 
disorder, urethral stricture, which may be related to service 
but has not been adjudicated by the agency of original 
jurisdiction.  A newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, cannot 
be the same claim when it has not been previously considered.   
Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Because the 
newly diagnosed disorder of urethral stricture cannot be the 
same claim when it has not been previously considered, the 
claim for entitlement to service connection for urethral 
stricture must be referred to the RO for adjudication.  This 
direction to refer the matter to the RO was noted above in 
the introduction.  

The claim for service connection for recurrence of venereal 
disease and erectile dysfunction, however, is not a new claim 
as it arises from the same symptoms and diagnosis as 
previously considered in the June 2004 Board decision.  
Therefore, VA may only reopen and review this claim if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When a claimant seeks to reopen a previously and finally 
denied claim, the Board is required to conduct a two-step 
analysis to determine whether new and material evidence has 
been presented.  First, it must be determined if the evidence 
presented since the last final disallowance of the claim is 
"new and material."  Second, the Board must reopen the 
claim and "review all of the evidence of record to determine 
the outcome of the claim on the merits."  Evidence is "new 
and material" if: (i) it was not of record at the time of 
the last final disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is probative of the 
issue at hand; and, if it is "new" and "probative," (iii) 
it is reasonably likely to change the outcome when viewed in 
light of all the evidence of record.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  For purposes of the new and material evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the June 2004 Board decision denying service connection 
for VD with impotence, VA has received the following 
evidence:  a treatment note dated June 1993, a treatment note 
from July 1995, and progress notes from VAMC Baltimore dated 
January 2005 to February 2006. 

In June 1993, a VAMC record indicates the Veteran reported 
experiencing dysuria and penile discharge for the last 40 
years.  In this treatment record, the physician notes the 
Veteran reported contact with a new sexual partner as of May 
1993.  A VA physician diagnosed the Veteran with gonorrhea 
and provided medication.

In July 1995, a VA examination noted the Veteran presenting 
with complaints of "itching X 3 day around penile gland" 
and some discharge below the foreskin.  The Veteran reported 
he was sexually active but that he used condoms.  The 
physician diagnosed "fungal infection of glands," however, 
the notes report that the Veteran does not recall any 
previous episodes of these symptoms.

In February 2005, the treating physician notes a prior 
medical history of benign hypertrophy with urinary 
obstruction and that the Veteran "has had more recent 
urethral swabs that were negative for gonorrhea."  The 
treatment note indicates the Veteran presented in January 
2005 with a urinary tract infection, but that the condition 
had not resolved as of the date of the February 2005 
examination.  The treating physician scheduled a urology 
consultation which was performed in May 2005.  In May 2005, 
cystoscopy was utilized to examine the Veteran's urethra, and 
pendulous urethral stricture was diagnosed.

In a February 2006 VAMC record, it was indicated that the 
Veteran is performing daily clean intermittent 
catheterizations.  Additionally, the records indicate the 
Veteran is "using Viagra [with a] good response."  While 
these records reference the Veteran's reports of a history of 
VD, they do not indicate the Veteran's ED was related to the 
episode of gonorrhea in service.  In the treatment note dated 
February 6, 2006, the physician examines the Veteran for an 
early renal insufficiency consultation.  In this 
consultation, the physician references a February 2005 renal 
ultrasound.  The results are included and the clinical 
indication noted is "distant sexually transmitted disease 
with dysuria refractory to medical management."  The 
diagnostic impression is also recorded, enlarged prostate 
with prostatic calcifications are noted along with a left 
renal low pole mass.  The physician concludes by assessing 
chronic kidney disease with a slow rate of progression.  

The newly submitted evidence indicates the Veteran had 
contact with a new sexual partner in 1993 and was diagnosed 
with gonorrhea.  Additionally, treatment notes from July 1995 
indicate the Veteran had contracted a fungal infection, but 
did not remember previous episodes of the range of symptoms 
he was currently experiencing.  When compared with the 
evidence of record before the Board in 2004, this evidence 
does not support a claim for entitlement to service 
connection for VD with impotence.  This evidence serves to 
suggest that the Veteran may have developed residuals of 
venereal disease due to these recent infections, rather than 
an infection of gonorrhea in 1953.  

February 2006 treatment notes also do not link any ED to 
service, but rather, they indicate the Veteran's ED was most 
likely etiologically related to his BPH and hypertension.  
BPH and hypertension were diagnosed many years after the 
Veteran was discharged from service in December 1954, and are 
not service-connected disorders.  

Rather than providing support for the Veteran's claim for 
entitlement to service connection for residuals of venereal 
disease with impotence, the new evidence received since the 
June 2004 Board decision actually provides a competent 
medical opinion that the Veteran's ED is not related to an 
infection of VD.  While the evidence submitted as it relates 
to the Veteran's ED was new, in that it was not of record at 
the time of the last final disallowance of the claim and was 
not merely cumulative of evidence of record, the evidence 
submitted in March 2006 was not probative of the issue of 
venereal disease with ED or reasonably likely to change the 
outcome when viewed in light of all the evidence of record.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As new and material evidence has not been received, and the 
claim to reopen must be denied.



[Continued on following page.]



	
ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for residuals 
venereal disease with erectile dysfunction.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


